Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to the
                       Illinois Official Reports                          accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2018.07.18
                                                                          12:11:45 -05'00'




                  People v. Miranda, 2018 IL App (1st) 170218



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JONATHAN MIRANDA, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-17-0218



Filed             March 13, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 07-CR-11290; the
Review            Hon. Stanley Sacks, Judge, presiding.



Judgment          Affirmed.


Counsel on        Dvorak Law Offices, LLC, of Willowbrook (Richard Dvorak and
Appeal            Christopher A. Tinsley, of counsel), for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Douglas P. Harvath, and Miles J. Keleher, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             JUSTICE PUCINSKI delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Neville concurred in the judgment and opinion.
                  Justice Hyman specially concurred, with opinion.
                                               OPINION

¶1       Defendant Jonathan Miranda appeals from an order of the circuit court of Cook County
     denying him leave to file a successive petition under the Post-Conviction Hearing Act (Act)
     (725 ILCS 5/122-1 et seq. (West 2016)). He contends that the circuit court erred in denying
     him leave because he presented a colorable claim of actual innocence, and he established cause
     and prejudice as to his claim of ineffective assistance of trial counsel. For the reasons that
     follow, we affirm.

¶2                                         BACKGROUND
¶3        In 2007, defendant and his cousins, Jason and Wellington Jaramillo,1 were charged by
     indictment with multiple counts of aggravated discharge of a firearm, home invasion,
     aggravated battery with a firearm, armed violence, aggravated battery, aggravated unlawful
     restraint, and aggravated unlawful use of a weapon.
¶4        On March 10, 2009, defendant and his cousins entered negotiated pleas of guilty to
     aggravated discharge of a firearm in exchange for the dismissal of the other charges and agreed
     prison terms of 10 years for defendant and 15 years for his cousins with the express
     understanding they would be eligible to receive day-for-day good-conduct credit. Before
     entering judgments of conviction and imposing sentences, the trial court admonished
     defendant and his cousins of their appeal rights in accordance with Illinois Supreme Court
     Rule 605(c) (eff. Oct. 1, 2001). The trial court addressed defendant, commenting that he was
     “pretty lucky” because when his cousins “went into the house *** and shot that guy, they
     didn’t kill him”; otherwise, he would be facing a minimum sentence of 35 years’
     imprisonment. The trial court then informed defendant and his cousins, inter alia, that before
     taking an appeal, and “within 30 days of today’s date,” they must each file a written motion
     asking that the judgment be vacated and for leave to withdraw the guilty plea stating the
     reasons for doing so. Defendant and his cousins acknowledged that they understood the trial
     court’s admonishments.
¶5        Sometime thereafter, the trial court received a letter from defendant’s mother saying that
     her son “was doing 85 percent” of his 10-year sentence to which he had agreed with the
     understanding that he would be eligible to receive day-for-day good-conduct credit. On June 4,
     2009, 86 days after defendant and his cousins entered negotiated guilty pleas to aggravated
     discharge of a firearm, attorneys for defendant and his cousins appeared before the trial court
     and reformed the plea agreement so the parties, including the State, received the originally
     bargained-for benefits. Pursuant to this agreement, the trial court reduced defendant’s sentence
     from “10 years contemplating he would do that 10 at 50 percent” to “70 months” at 85%. The
     trial court issued a corrected mittimus nunc pro tunc to March 10, 2009, the date of the
     negotiated guilty plea and the initial mittimus.
¶6        Twenty-eight days later, on July 2, 2009, defendant, represented by new attorneys, filed a
     motion to withdraw his plea of guilty and vacate judgment. After a hearing, the trial court
     granted the motion, reinstated the charges previously dismissed, and remanded defendant to
     the custody of the Cook County jail without bond.

        1
         Jason and Wellington Jaramillo are not parties to this appeal.

                                                   -2-
¶7        Defendant proceeded to a jury trial in 2010. The jury found defendant guilty of home
     invasion and aggravated battery with a firearm. The trial court then sentenced defendant to
     consecutive terms of 21 and 6 years’ imprisonment, respectively.
¶8        On direct appeal, we affirmed the judgment entered on defendant’s convictions over his
     challenge to the sufficiency of the evidence and to the propriety of the State’s rebuttal
     argument. People v. Miranda, 2012 IL App (1st) 103360-U. As to the sufficiency of the
     evidence, we found there was sufficient evidence allowing a reasonable trier of fact to
     conclude that defendant had knowledge of his cousins’ criminal purpose and acted with
     intention to aid his cousins in the commission of their offenses against Froylan Lopez, a known
     narcotics dealer. Id. ¶ 51. Specifically, we found sufficient evidence to support defendant’s
     convictions under accountability principles despite defendant’s trial testimony that he
     remained at home with his girlfriend, mother, and sister the night before the shooting, and his
     brother’s testimony that he, and not defendant, drove the Oldsmobile that narcotics
     surveillance officers observed circle Lopez’s house. Id. ¶¶ 51-53. Defendant’s undisputed
     presence as a getaway driver outside Lopez’s house on the date in question, his flight with his
     cousins after they shot Lopez, and circumstantial evidence of defendant’s prior knowledge of
     his cousins’ criminal design established defendant’s accountability for the home invasion and
     aggravated battery of Lopez with a firearm. Id. We noted that, although defendant testified at
     trial that he believed he was driving his cousins to a job interview, there was circumstantial
     evidence otherwise. Id. ¶ 52. For instance, the night before the shooting, police intercepted a
     call wherein Jason Jaramillo told Luis Diaz, who owed the victim money for drugs seized by
     police, that he and Wellington were going to pay their cousin $1000 “just to drive,” and Jason
     mentioned that his cousin drove a small expensive car. Id. Coincidentally, defendant testified
     at trial that he drove his cousins to Lopez’s house in an Audi TT, which he described as a small
     sports coupe. Id. As to the propriety of the State’s rebuttal argument, we noted that the
     prosecutor was entitled to comment on defendant’s failure to call his girlfriend, mother, and
     sister to support an alibi defense because defendant injected their existence into the case, and
     we ultimately found the prosecutor’s comments were reasonable inferences based on the
     evidence presented at trial and did not impermissibly shift the burden of proof onto defendant
     or deprive him of a fair trial and warrant reversal of his convictions. Id. ¶ 60.
¶9        In 2013, defendant filed a pro se postconviction petition seeking to vacate his jury
     convictions and sentences for home invasion and aggravated battery with a firearm, or
     alternatively to reinstate his 10-year sentence for aggravated discharge of a firearm under the
     original plea agreement. Defendant alleged in his petition that he received ineffective
     assistance of plea counsel, who misinformed him that if he pled guilty to aggravated discharge
     of a firearm, he would be sentenced to 10 years’ imprisonment to be served at 50% and that
     “after all of [his] good time was accumulated, [he] would only serve 2½ to 3 years in jail.”
     Defendant also alleged that trial counsel 2 was ineffective for failing to call “all of the
     witnesses who were available to testify” on his behalf, and “[t]his failure allowed the
     prosecution to argue to the jury in rebuttal that [he] had not presented witnesses to support [his]
     theory of the case.”


        2
         Defendant was represented by attorney Joseph DiNatale during the plea proceedings and attorneys
     Mark Kusatzky and Gus Santana thereafter and during trial.

                                                  -3-
¶ 10       The circuit court summarily dismissed the petition as frivolous and patently without merit
       in a written order. In rejecting defendant’s assertion that plea counsel’s actions started a “chain
       of events” that ended with a 27-year prison sentence, the circuit court found that the actual
       chain of events that led to defendant’s 27-year imprisonment started with the home invasion
       and shooting of Froylan Lopez and that he voluntarily chose to withdraw his plea of guilty and
       go to trial. In rejecting defendant’s claim that trial counsel was ineffective for failing to call all
       of the witnesses available to testify on his behalf, the circuit court found that defendant failed
       to attach any affidavits from those witnesses or indicate what the substance of their testimony
       would be. The circuit court further found that the issue was barred by the doctrine of
       res judicata because it was previously decided against defendant on direct appeal.
¶ 11       We affirmed the summary dismissal of defendant’s pro se petition, finding that the parties’
       conduct revested the trial court with jurisdiction to consider defendant’s untimely motion to
       withdraw his guilty plea and that defendant failed to present an arguable claim that trial
       counsel was ineffective for failing to call his mother and sister as a witness to corroborate his
       defense where there were no supporting affidavits or an explanation for their absence. People
       v. Miranda, 2016 IL App (1st) 131551-U, ¶¶ 24-25, 27-29.
¶ 12       In 2015, defendant filed a pro se “Complaint for Mandamus” alleging that the circuit court
       judge who granted defendant’s motion to withdraw his guilty plea and vacate judgment, lacked
       jurisdiction to do so. The circuit court denied defendant leave to file the complaint for
       mandamus, and on appeal therefrom, we affirmed the denial of leave after granting appointed
       counsel leave to withdraw pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987). People v.
       Miranda, No. 1-15-2583 (2017) (unpublished summary order under Illinois Supreme Court
       Rule 23(c)).
¶ 13       On November 17, 2016, defendant, represented by attorney Richard Dvorak, 3 filed the
       subject motion for leave to file a successive postconviction petition, along with the proposed
       petition. In his motion, defendant asserted he could establish cause and prejudice to raise a
       claim of ineffective assistance of counsel because his initial postconviction petition was
       defective “due to misrepresentations made to him by his appellate counsel and that appellate
       counsel engaging in an impermissible ‘ghost writing’ of the petition, and that those defects
       were therefore not caused by [defendant], and that he was prejudiced due to the claims not
       being raised.” Defendant also asserted he was excused from showing cause and prejudice in
       presenting claims of newly discovered evidence and actual innocence.
¶ 14       In his successive petition, defendant stated that he sought postconviction relief based on
       claims of ineffective assistance of trial counsel, newly discovered evidence, and actual
       innocence. Defendant acknowledged the requirement that he show cause for failing to raise the
       ineffective assistance of trial counsel claim in the initial postconviction petition and prejudice
       resulting therefrom. He argued “[b]ecause the [defendant]’s initial post-conviction counsel
       made representations that he could file the Petition as-is, rather than informing the [defendant]
       that he needed affidavits, the [defendant] was caused to file a defective initial Petition.”
¶ 15       On the merits, defendant first argued that he was prejudiced by trial counsel’s failure to call
       as witnesses Luis Madrid, Kayla Rincon, and Stephanie Araujo, considering the “available
       testimony discussed” in their supporting affidavits. Specifically, Luis Madrid averred that on
       April 24, 2007, he accompanied Arthuro Miranda, defendant’s younger brother, to his cousins’

           3
            Mr. Dvorak also represents defendant in this appeal.

                                                     -4-
       house in Berwyn, whereupon Arthuro agreed to drive his cousins to a friend’s house in
       Melrose Park. There, Arthuro circled the block twice before Wellington walked around the
       house and reported that his friend was not answering his calls. Luis further averred that he
       would have testified had defendant’s attorneys asked him.
¶ 16       Defendant’s sister, Kayla Rincon, averred that on April 24, 2007, defendant came home
       after work and stayed home the entire night. Kayla watched television in the kitchen with her
       mother, defendant, and defendant’s girlfriend, Stephanie Araujo, until 10 p.m. when she went
       to bed. Kayla further averred that she took time off school to be present at the courthouse
       during defendant’s trial because attorneys told her they expected to call her as a witness, but
       that did not happen.
¶ 17       Defendant’s girlfriend, Stephanie Araujo, averred that on April 24, 2007, she was with
       defendant at his house from 8 p.m. to midnight. She recalled that defendant’s mother and sister
       were present but she could not remember whether defendant’s younger brother and his friend
       Luis Madrid were present. Stephanie further averred that she was available to testify at
       defendant’s trial but was never asked to do so.
¶ 18       Defendant next contended that newly discovered evidence comprised of affidavits from his
       cousins, Jason and Wellington Jaramillo, showed that he is actually innocent, citing People v.
       Williams, 2012 IL App (1st) 111145, abrogated on other grounds, People v. Davis, 2014 IL
115595. The cousins averred in strikingly similar affidavits that on April 25, 2007, Wellington
       asked defendant to drive him and Jason to a job interview with a person who owned a
       landscaping business in Melrose Park, that Jason and Wellington were carrying firearms
       concealed in their pants or waistband, and that they never told defendant about their plan to
       commit a crime. The cousins acknowledged that the police intercepted a telephone call
       wherein Jason stated he and Wellington were going to recruit one of their cousins to be a
       getaway driver for $1000 but claimed that was a lie they told Luis Diaz, who owed Froylan
       Lopez money for drugs that had been seized by police.
¶ 19       On January 6, 2017, the circuit court entered a written order denying defendant leave to file
       his successive postconviction petition. Regarding defendant’s claim of actual innocence, the
       circuit court found that the affidavits4 of Jason and Wellington Jaramillo did not support a
       cognizable claim of actual innocence. The circuit court stated that “[w]hile their testimony
       constitutes newly discovered evidence based on their averments that they would have refused
       to testify due to fear of incriminating themselves, People v. Molstad, 101 Ill. 2d 128, 135
       (1984), it does not satisfy the remaining elements necessary for a freestanding claim of actual
       innocence.” The circuit court noted their proposed testimony was cumulative because
       defendant had testified about the facts set forth in his cousins’ affidavits. The circuit court
       further noted the proposed testimony of defendant’s cousins was not so conclusive that it
       would probably change the result on retrial because Jason and Wellington’s allegation that
       they did not inform defendant about the crime before his involvement was insufficient to offer
       “the total vindication and exoneration necessary for an actual innocence claim since
       [defendant] was still present and involved in the crime under their version of the events.”


           4
            Defendant correctly points out that the circuit court also discussed the affidavits of Luis Madrid,
       Stephanie Araujo, and Kayla Rincon in the context of his actual innocence claim although those
       affidavits were submitted in support of his ineffective assistance of counsel claim.

                                                      -5-
¶ 20       Regarding defendant’s claim that trial counsel was ineffective for failing to call his sister
       Kayla as a witness, the circuit court found the claim was barred by res judicata as it was
       dismissed as meritless in defendant’s initial postconviction petition and the appellate court
       affirmed that decision on appeal (Miranda, 2016 IL App (1st) 131551-U). As to defendant’s
       claim that trial counsel was ineffective for failing to call Luis Madrid and Stephanie Araujo,
       the circuit court found that defendant failed to demonstrate cause for his failure to raise the
       claim in his initial postconviction petition, noting in a footnote that defendant “attempts to
       argue that he received ineffective assistance of post-conviction counsel because counsel did
       not obtain necessary affidavits from the prospective witnesses. However, this argument is
       unavailing as there is no constitutional right to effective assistance of post-conviction
       counsel.” The circuit court also found that defendant failed to demonstrate prejudice because
       his underlying argument was meritless. The circuit court reasoned that defendant failed to
       show that trial counsel’s performance was deficient with respect to Jason and Wellington
       Jaramillo because they averred that no amount of due diligence from counsel would have
       secured their testimony at defendant’s trial. The circuit court added that defendant nevertheless
       failed to demonstrate prejudice resulting from trial counsel’s failure to call Luis Madrid, Kayla
       Rincon, Stephanie Araujo, and defendant’s cousins because their proposed testimony would
       not have changed the outcome.

¶ 21                                            ANALYSIS
¶ 22        On appeal, defendant first contends that the circuit court erred in denying him leave to file
       a successive postconviction petition because he presented a colorable claim of actual
       innocence. We review the denial of defendant’s motion for leave to file a successive
       postconviction petition de novo (People v. Bailey, 2017 IL 121450, ¶ 13), and we may affirm
       that decision on any ground of record (People v. Johnson, 208 Ill. 2d 118, 129 (2003)).
¶ 23        The Act provides a statutory, collateral remedy to defendants who claim their
       constitutional rights were substantially violated at trial. People v. Edwards, 2012 IL 111711,
       ¶ 21 (citing People v. Eddmonds, 143 Ill. 2d 501, 510 (1991)); People v. Kokoraleis, 159 Ill. 2d
325, 328 (1994). For that reason, claims that could have been, but were not, raised on direct
       appeal are forfeited, and claims that were addressed on direct appeal are barred by res judicata.
       People v. Viramontes, 2017 IL App (1st) 160984, ¶ 59.
¶ 24        Successive postconviction petitions, like the one at bar, are disfavored under the Act.
       People v. Jones, 2017 IL App (1st) 123371, ¶ 41. However, the bar against successive petitions
       will be relaxed if defendant establishes “cause and prejudice” for the failure to raise a claim in
       the initial postconviction petition (725 ILCS 5/122-1(f) (West 2016)) or actual innocence
       under the “fundamental miscarriage of justice” exception. Edwards, 2012 IL 111711,
       ¶¶ 22-23; People v. Brown, 2017 IL App (1st) 150132, ¶ 36. It is incumbent upon defendant to
       first obtain “leave of court” to institute a postconviction proceeding. Edwards, 2012 IL
111711, ¶ 24. In the context of an actual innocence claim, “leave of court should be denied
       only where it is clear, from a review of the successive petition and the documentation provided
       by the petitioner that, as a matter of law, the petitioner cannot set forth a colorable claim of
       actual innocence.” Id. Put another way, leave should be granted when defendant’s supporting
       documentation raises the probability that “ ‘it is more likely than not that no reasonable juror
       would have convicted him in the light of the new evidence.’ ” Id. (quoting Schlup v. Delo, 513
U.S. 298, 327 (1995)).

                                                   -6-
¶ 25        “Where, as here, a defendant’s successive petition makes a claim of actual innocence, such
       a claim may only be considered if the evidence in support of the claim was newly discovered,
       material to the issue and not merely cumulative of other trial evidence, and of such a
       conclusive character that it probably would change the result on retrial.” Jones, 2017 IL App
       (1st) 123371, ¶ 43. Newly discovered evidence refers to evidence discovered after trial that
       could not have been discovered sooner by defendant through due diligence. Id. On the other
       hand, evidence is not newly discovered “when it presents facts already known to a petitioner at
       or prior to trial, though the source of those facts may have been unknown, unavailable, or
       uncooperative.” Brown, 2017 IL App (1st) 150132, ¶ 42. “Material evidence is relevant and
       probative of the defendant’s innocence,” whereas cumulative evidence adds nothing to what
       the jury already heard. Jones, 2017 IL App (1st) 123371, ¶ 43. Finally, conclusive evidence is
       the most important element of an actual innocence claim (see People v. Washington, 171 Ill. 2d
475, 489 (1996)), and this court “ ‘must be able to find that petitioner’s new evidence is so
       conclusive that it is more likely than not that no reasonable juror would find him guilty beyond
       a reasonable doubt.’ ” People v. Williams, 2016 IL App (1st) 133459, ¶ 52 (quoting People v.
       Sanders, 2016 IL 118123, ¶ 47).
¶ 26        Here, we observe that the affidavits of defendant’s cousins constitute newly discovered
       evidence because no amount of due diligence could have compelled them to violate their fifth
       amendment right against self-incrimination. Id. ¶ 55 (citing Edwards, 2012 IL 111711, ¶ 38).
       However, the proposed testimony of the cousins, that they lied to Luis Diaz about paying one
       of their cousins $1000 to be their getaway driver and did not reveal their criminal plan to
       defendant, is immaterial because such testimony is irrelevant and not probative of defendant’s
       innocence under an accountability theory. Rather, the proposed testimony is cumulative
       because the jury heard defendant’s testimony that he believed he was driving his cousins to a
       job interview and was not aware of their criminal plan. We find that defendant’s actual
       innocence claim fails because he cannot establish the most important element of such claim,
       i.e., that the proposed testimony of his cousins is “ ‘so conclusive that it is more likely than not
       that no reasonable juror would find him guilty beyond a reasonable doubt.’ ” Id. The cousins’
       averments do not exonerate defendant because he was convicted of the underlying crimes
       committed by his cousins under an accountability theory, which only requires that the
       accountable person intend to promote or facilitate the commission of the underlying crime. Id.
       ¶¶ 46-47, 55-57. The evidence contained in the cousins’ affidavits merely affects the
       sufficiency of the evidence and does not totally vindicate defendant. Id. ¶ 57 (construing
       People v. Adams, 2013 IL App (1st) 111081, ¶ 36 (evidence of actual innocence must support
       total vindication or exoneration)). Under these circumstances, we cannot find that defendant’s
       new evidence is so conclusive that it is more likely than not that no reasonable juror would find
       him guilty beyond a reasonable doubt. Sanders, 2016 IL 118123, ¶ 47.
¶ 27        In so finding, we note that although defendant maintains that his cousins’ affidavits were
       “conclusive enough to change the result on retrial,” he does so without further discussion until
       his reply brief, arguing for the first time that the information contained in the affidavits rebut
       the “single piece of evidence” used to establish defendant’s mens rea for accountability.
       Generally, arguments raised for the first time in a reply brief are considered forfeited. People v.
       Chatman, 2016 IL App (1st) 152395, ¶ 40; Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). Under
       these circumstances, we need not address defendant’s argument. People v. Strickland, 2015 IL
       App (3d) 140204, ¶ 16. Even so, we observe that accountability, alone, is not a crime but a


                                                    -7-
       mechanism for establishing culpability for an underlying crime. Williams, 2016 IL App (1st)
133459, ¶ 62 (Hyman, J., specially concurring). Mens rea, in the context of accountability,
       simply requires that the accountable person intend to promote or facilitate the commission of
       the underlying crime (id. ¶¶ 46-47 (majority opinion)); the mens rea for the underlying crime
       is “wholly separate and apart from” the mens rea encompassed in the accountability statute (id.
       ¶ 64 (Hyman, J., specially concurring)). As we found on direct appeal in this case, there was
       sufficient evidence to support defendant’s convictions under accountability principles despite
       defendant’s trial testimony that he remained at home with his girlfriend, mother, and sister the
       night before the shooting. Miranda, 2012 IL App (1st) 103360-U, ¶¶ 51-53.
¶ 28       Defendant next contends that he established cause and prejudice as to his claim of
       ineffective assistance. He argues cause for failing to raise the ineffectiveness of trial counsel in
       his initial postconviction petition based on the “ineffective assistance of post-conviction
       counsel.” He faults the attorney who “ghost-wrote” his initial, pro se postconviction petition
       for failing to inform him that supporting affidavits were required to survive summary
       dismissal. He then argues prejudice resulting from trial counsel’s failure to call Luis Madrid,
       Kayla Rincon, and Stephanie Araujo, whose testimony would have weakened the inference
       that he knew all along about his cousins’ criminal plan and actively participated in the
       furtherance thereof.
¶ 29       “Cause” refers to any objective factor that impeded a defendant’s ability to raise a specific
       claim in the initial postconviction proceeding. People v. Pitsonbarger, 205 Ill. 2d 444, 462
       (2002). “Prejudice” refers to an error that so infected the entire trial that the resulting
       conviction violates due process. Davis, 2014 IL 115595, ¶ 14; People v. Flores, 153 Ill. 2d
264, 279 (1992).
¶ 30       Here, defendant cannot establish cause for failing to raise the ineffective assistance of trial
       counsel in his initial, pro se petition, based on the alleged ineffective assistance of
       postconviction counsel because neither the Act, nor Illinois Supreme Court Rule 651(c) (eff.
       Dec. 1, 1984) provides any basis for a standard of legal representation at the first stage of
       postconviction proceedings. People v. Shipp, 2015 IL App (2d) 131309, ¶ 16. We observe that
       “Rule 651 applies to counsel appointed or retained after a pro se petition, but not to counsel
       that was privately retained by the prisoner to file the initial petition,” as in the case at bar.
       (Emphasis added.) People v. Zareski, 2017 IL App (1st) 150836, ¶ 51 (citing People v. Cotto,
       2016 IL 119006, ¶ 41). We also acknowledge defendant’s reliance on People v. Nicholas, 2013
IL App (1st) 103202, and People v. Warren, 2016 IL App (1st) 090884-C, for the proposition
       that the deficient performance of postconviction appellate counsel may constitute cause.
       However, we remain unpersuaded as those cases concern counsel who represented the
       defendant on appeal from the summary dismissal of an initial, pro se postconviction petition,
       which is not the case here. We also find that defendant cannot demonstrate prejudice resulting
       from trial counsel’s failure to call Luis Madrid, Kayla Rincon, and Stephanie Araujo, based on
       their supporting affidavits. The witnesses’ proposed testimony involves the day before the
       shooting of Lopez and, at best, suggests that defendant did not drive around Lopez’s house the
       previous night. Under these circumstances, we cannot find the fact that trial counsel did not
       call these witnesses at trial constituted an error that so infected the entire trial that the resulting
       conviction violates due process. Davis, 2014 IL 115595, ¶ 14.




                                                      -8-
¶ 31                                          CONCLUSION
¶ 32       For the reasons stated, we affirm the judgment of the circuit court of Cook County denying
       defendant leave of court to file his successive postconviction petition.

¶ 33      Affirmed.

¶ 34       JUSTICE HYMAN, specially concurring:
¶ 35       I agree with the majority’s decision to affirm. I write separately to point out a few writing
       missteps in the parties’ briefs involving Illinois Supreme Court Rule 341. Because these lapses
       steadily pop up, I wanted to draw attention to them. Remember, full compliance with Rule 341
       is not optional and has the added benefit of framing more readable, navigable, and
       comprehensible briefs.
¶ 36       Illinois Supreme Court Rule 341 (eff. Jan. 1, 2016) sets out the requirements for filing a
       brief on appeal. Rule 341 seeks to promote “clear and orderly arguments” so that the reviewing
       court may better discern and decide the issues. (Internal quotation marks omitted.) Collier v.
       Avis Rent A Car System, Inc., 248 Ill. App. 3d 1088, 1095 (1993). Failure to substantially
       conform to appellate briefing rules can lead to dismissal. Hall v. Naper Gold Hospitality LLC,
       2012 IL App (2d) 111151, ¶ 7.
¶ 37       Some of the provisions of Rule 341 are quite specific. For instance, Rule 341(a) requires
       typeface of “12-point or larger throughout the document, including quoted material and any
       footnotes.” Ill. S. Ct. R. 341(a) (eff. Jan. 1, 2016). On page 10 of Miranda’s brief appears a
       footnote in a typeface that is smaller than the typeface in the body of the brief. This slight
       deviation from the rules does not warrant striking the brief, but I would advise lawyers to
       strictly comply with the typeface rule. There is a practical reason to do so—a good number of
       appellate judges have arrived at an age when they cannot read type smaller than 12-point
       without the need for squinting or reaching for their reading glasses.
¶ 38       Other provisions of Rule 341 are more advisory. For example, Rule 341(a) wisely
       discourages, but does not prohibit, footnotes. It also permits quotations of two or more lines to
       be single-spaced but advises that “lengthy quotations are not favored and should be included
       only where they will aid the court’s comprehension of the argument.” Ill. S. Ct. R. 341(a) (eff.
       Jan. 1, 2016).
¶ 39       Here, the “Statement of Facts” section of the State’s brief includes a summary of the trial
       court proceedings taken verbatim from an unpublished Rule 23 order ruling on the direct
       appeal. The quoted material consists of 10 continuous single-spaced pages. Although this does
       not technically violate Rule 341, it regurgitates an available order, which could have been
       attached to an appendix for easy reference and the relevant paragraphs simply cited. Ten pages
       of thick type make for grim reading. Also, the multiple single-spaced pages squeezed into 40
       pages when if double-spaced, would have exceeded the 50 page limit in Rule 341(b)(1) (Ill. S.
       Ct. R. 341(b)(1) (eff. Jan. 1, 2016)). Although I am not suggesting this was intentional, courts
       take umbrage at efforts to skirt rules.
¶ 40       Later in the “Argument” section of the brief, the State again inserts single-spaced block
       quotes from our earlier unpublished order, with several lines in boldface type for emphasis.
       While Rule 341 does not prohibit the use of bold type, I recommend that it be reserved for
       headings and nothing else. Even boldface headings of over two lines lose their impact and are


                                                   -9-
       hard to read, not to mention annoying. Instead, stick with italics. And, by the way, never ever
       underline bold type; it is akin to shouting and considered rude.
¶ 41       Every appellate lawyer should want to present the legal issues and arguments accurately,
       concisely, and persuasively. A way to self-sabotage that goal is to disregard both the letter and
       the purpose of Rule 341.




                                                  - 10 -